Reilly, P.J.,
Plaintiff appeals as of right from the trial court’s order granting defendant Record Realty Company’s motion for summary disposition pursuant to MCR 2.116(C)(8) and (10). Plaintiff had alleged that Record Realty, the landlord, failed to take certain measures which would have prevented a criminal assault against him by defendant Charles Hamilton, a tenant, during a visit to Hamilton’s apartment. We affirm, but for reasons other than those stated by the trial judge.
Assuming that the facts alleged in plaintiffs complaint are true, the landlord had no duty to protect plaintiff from the criminal assault by the tenant because: (1) the assault occurred in an area in which the tenant had exclusive possession and control; (2) plaintiff did not enjoy any type of special relationship with the landlord; and (3) the landlord’s obligation to provide premises which were reasonably safe and fit for habitation did not require it to protect a visitor to the apartment from an emotional outburst by the tenant, even though the tenant may have had a reputation for violence. See Williams v Cunningham Drug Stores,Inc, 429 Mich 495; 418 NW2d 381 (1988); Williams *608v Detroit, 127 Mich App 464, 468; 339 NW2d 215 (1983); Roberts v Pinkins, 171 Mich App 648; 430 NW2d 808 (1988). The absence of a duty therefore precludes any liability on the part of Record Realty. The trial court did not err in granting Record Realty’s motion for summary disposition.
Affirmed.